Citation Nr: 0336677	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  97-23 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) prior to September 28, 2000 
and in excess of 70 percent from September 28, 2000.  

2.  Entitlement to an effective date prior to September 28, 
2000 for the grant of a total rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel




INTRODUCTION

The veteran had active military service from March 1953 to 
June 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that continued a 50 percent rating for PTSD and 
denied entitlement to TDIU.  

Although a June 2002 rating decision increased the rating for 
PTDS to 70 percent from September 28, 2000, the claim for a 
rating in excess of 50 percent prior to September 28, 2000 
and in excess of 70 percent from September 28, 2000 remains 
before the Board.  The veteran is presumed to seek the 
maximum benefit allowed by law or regulations, where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The representative's October 2003 claim for an effective date 
prior to September 28, 2000 for the grant of the 70 percent 
rating is subsumed within the claim for a rating in excess of 
50 percent prior to September 28, 2000 and will not be 
addressed as a separate issue.  The claim of entitlement to 
TDIU prior to September 28, 2000 is moot because a favorable 
decision follows awarding the veteran a 100 percent schedular 
rating for PTSD.  Green v. West, 11 Vet. App. 472, 476 
(1998).  

The veteran's May 1998 statement and May 1999 report of 
medical history raised an informal claim of entitlement to 
service connection for a skin disability.  This claim has not 
yet been adjudicated and is referred to the RO for 
appropriate action.  Bruce v. West, 11 Vet. App. 405, 408 
(1998).  







FINDINGS OF FACT

1.  The old criteria for PTSD in effect prior to November 7, 
1996 are more favorable to the veteran than the new criteria 
in effect from November 7, 1996.  

2.  The veteran is severely and totally disabled and 
unemployable due to PTSD symptoms.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2003) (effective from 
November 7, 1996); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996) (effective prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim of entitlement to a rating in excess of 50 percent 
for PTSD prior to September 28, 2000 and in excess of 70 
percent from September 28, 2000 may be adjudicated on the 
merits because VA has fulfilled its duty to assist and inform 
the veteran in the development of the claim in compliance 
with The Veterans Claims Assistance Act of 2000.  The VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the VA.  
38 U.S.C.A. § 5103A (West 2002).  The VA shall also notify 
the claimant and the claimant's representative, if any, of 
the evidence that is necessary to substantiate the claim, 
which evidence the claimant is to provide, which evidence the 
VA will attempt to obtain for the claimant, and the period of 
time in which the veteran is allowed to respond to notices.  
See 38 U.S.C.A. § 5103(a) (West 2002); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  

The veteran received VA PTSD examinations in August 1996, 
September 1997, May 1999, and September 2000, and a VA 
general medical examination in August 1997.  The RO obtained 
the available medical records from the identified health care 
providers.  The veteran and his representative filed several 
lay statements with the RO, and the veteran's August 1999 
substantive appeal declined the opportunity for a hearing 
before the Board.  

The RO's July 1996 and October 1998 letters, July 1997 
statement of the case, and August 1998, November 1999, and 
June 2002 supplemental statements of the case informed the 
veteran of applicable laws and regulations, including 
applicable provisions of The Veterans Claims Assistance Act 
of 2000, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  In 
these documents, the VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was his responsibility to identify health 
care providers with specificity and that it still remained 
his ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claim.  

The RO's July 1996 and October 1998 notice letters 
technically informed the veteran that he had 60 days in which 
to respond, but in the seven years since July 1996, the 
veteran and his representative have presented medical 
evidence and statements that will be considered in this 
appeal.  It is obvious that the veteran understood that 
evidence presented more than 60 days after dates of notices 
would still be considered.  Therefore, the VA has allowed the 
veteran the appropriate response time as mandated in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  



The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has also obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to a rating in excess of 50 percent for PTSD 
prior to September 28, 2000 and in excess of 70 percent from 
September 28, 2000

A May 1990 rating decision granted service connection and an 
initial 30 percent rating for PTSD with dysthymic disorder 
from January 1990, and a November 1992 rating decision 
increased the rating for PTSD to 50 percent from September 
1992.  The May 1990 and November 1992 rating decisions became 
final because the veteran was notified of each of the 
decisions by letter, and notices of disagreement were not 
filed within the prescribed time periods.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.202, 
20.302 (2003).  

Following the final November 1992 rating decision, the 
veteran filed his earliest claim for increased rating on July 
11, 1996.  The March 1997 rating decision continued the 50 
percent rating for PTSD, and the veteran perfected a timely 
appeal of the rating.  A June 2002 rating decision increased 
the rating to 70 percent from September 28, 2000, and the 
veteran's August 2002 statement provided notice of 
disagreement with the effective date for the grant of the 
70 percent rating.  The issue of entitlement to an earlier 
effective date for the grant of the 70 percent rating is, 
however, subsumed within the claim for increased rating and 
will not be addressed as a separate issue.  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that PTSD has caused greater 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  The rating for 
PTSD must be considered from the point of view of the veteran 
working or seeking work and the ability of the veteran's 
psyche to function under the ordinary conditions of daily 
life, including employment and self-support.  See 38 C.F.R. 
§§ 4.2, 4.10.  The VA has a duty to acknowledge and consider 
all regulations that are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

While the claim was pending, the rating criteria for PTSD and 
dysthymic disorder were revised effective November 7, 1996.  
For the period from July 11, 1996 to November 7, 1996, the 
Board will apply the old criteria for PTSD (Diagnostic Code 
9411) and dysthymic disorder (Diagnostic Code 9405), and for 
the period from November 7, 1996, the Board will apply the 
more favorable of the old criteria and the new criteria for 
PTSD (Diagnostic Code 9411) and dysthymic disorder 
(Diagnostic Code 9433).  See VAOPGCPREC 3-2000 (2000).  

A 100 percent rating is warranted under the old criteria for 
PTSD and dysthymic disorder.  The old criteria state that a 
50 percent evaluation is assigned if an ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is assigned if an 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 evaluation is assigned if the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such a fantasy, confusion, panic, 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or the veteran is demonstrably 
unable to maintain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Codes 9405 and 9411 (1996) (effective prior to 
November 7, 1996).  

A 100 percent rating is warranted because PTSD symptoms, 
which cause virtual isolation in the community, gross 
repudication of reality, disturbed thoughts during daily 
activities, confusion, and immature behavior, render the 
veteran demonstrably unable to maintain or retain employment.  
VA PTSD examiners from September 1997 to May 1999 noted that 
the veteran had no nearby friends and that he had given up on 
making new friends at veterans organizations.  As a result, 
he increasingly stayed home alone.  Feeling angry and 
irritable around others, he argued frequently with his wife 
and kept only minimal contact with his adult son and two 
teenage grandsons.  The September 1997 and May 1999 VA PTSD 
examiners opined that it was difficult for the veteran to 
work at a service or sales job because Asian-looking 
customers, who could just walk in off the street, triggered 
intrusive memories and flashbacks of Vietnam.  The veteran 
felt that he had been fired from his last job as a real 
estate agent because an Asian couple unwittingly reminded him 
of Vietnamese schoolchildren he had bombed and killed.  After 
his discomfort made him rudely pass them off to another 
agent, he found himself fired from his job.  Although the 
veteran's VA global assessment function score was 50 from 
August 1996 to May 1999 and 45 in September 2000, the August 
1997 VA general medical examiner had already opined that the 
veteran's main unemployability factor was PTSD.  The veteran 
will be assigned a 100 percent rating under the old rating 
criteria, which is equal to the maximum 100 percent rating 
available under the new criteria effective from November 7 
1996.  See 38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9433 
(2003) (effective from November 7, 1996).  

The symptomatology associated with the veteran's PTSD more 
nearly approximates the criteria for the 100 percent rating, 
rather than the previous 50 percent rating prior to September 
28, 2000 and the 70 percent rating from September 28, 2000.  
The evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2003); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).  The claim of entitlement to TDIU prior to September 
28, 2000 is moot because the evidence supports a 100 percent 
schedular rating for PTSD.  Green, 11 Vet. App. at 476.  


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the controlling laws and regulations governing the 
payment of monetary awards.  



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



